In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 12-295V
                                       Filed: May 7, 2013
                                       Not for Publication


*************************************
OCTAVIO CANTOS,                               *
                                              *
               Petitioner,                    *
                                              *                   Damages decision based on
 v.                                           *                   stipulation; influenza vaccine;
                                              *                   Guillain-Barré syndrome; fees
SECRETARY OF HEALTH                           *                   and costs based on stipulation
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Martin J. Martinez, Napa, CA, for petitioner.
Gordon E. Shemin, Washington, DC, for respondent.

MILLMAN, Special Master


     DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

        On May 6, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that he suffered from Guillain-
Barré syndrome (GBS) as a result of his receipt of trivalent influenza vaccine on October 6,
2011. Petitioner further alleges that he suffered the residual effects of this injury for more than
six months. Respondent denies that petitioner’s GBS, or any other injury, was caused in fact by
the influenza vaccine. Nonetheless, the parties agreed to resolve this matter informally.


1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
        The court finds the terms to be reasonable, hereby adopts the parties’ stipulation, and
awards compensation in the amount and on the terms set forth therein. Pursuant to the
stipulation, the court awards a lump sum of $251,966.00. The award shall be in the form of a
check for $251,966.00 made payable to petitioner.

        The parties have also agreed on an appropriate amount for attorneys’ fees and costs in
this case. In accordance with the General Order #9 requirement, petitioner’s counsel asserts that
petitioner incurred $450.00 in costs to pursue his petition.

        Petitioner requests $29,300.00 in attorneys’ fees and costs to which respondent does not
object. The undersigned finds this amount to be reasonable. Accordingly, the court awards:

    a.    $29,300.00, representing reimbursement for attorneys’ fees and costs. The award shall
         be in the form of a check made payable jointly to petitioner and Martinez Law Office in
         the amount of $29,300.00.

    b. $450.00, representing reimbursement for petitioner’s costs. The award shall be in the
       form of a check made payable to petitioner in the amount of $450.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 7, 2013                                                            /s/ Laura D. Millman
                                                                                  Laura D. Millman
                                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2